



COURT OF APPEAL FOR ONTARIO

CITATION:
DLF
    Solutions Inc. v. Maple Leaf Sports & Entertainment Ltd.,
2012 ONCA 754

DATE: 20121106

DOCKET: C54920

Sharpe, Gillese and Rouleau JJ.A.

BETWEEN

DLF Solutions Inc. and Mark Michalkoff

Appellants

and

Maple Leaf Sports & Entertainment Ltd.

Respondent

Evert Van Woudenberg, for the appellants

Glenn A. Smith and Matthew B. Lerner, for the respondent

Heard: November 2, 2012

On appeal from the order/judgment of Justice Beth A.
    Allen of the Superior Court of Justice, dated December 21, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge gave careful and considered reasons rejecting the
    appellants claim based upon an alleged representation as to the location and
    configuration of Raptors basketball seats in connection with a licence the
    appellant purchased. We are not persuaded that she made any error.

[2]

In particular, she found that the licence does not contain any representation
    that the seats are in the front row or that that they will remain with the same
    view and configuration. She also found that there were no oral representations
    with regard to those matters. Those findings were entirely open to her on the
    evidence and we see no basis to interfere.

[3]

Accordingly, the appeal is dismissed. Costs to the respondent fixed at
    $20,000 as per the agreement between the parties, exclusive of disbursements
    and taxes.


